 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 53 
302 
Seafarers Internat
ional Union, Atla
ntic, Gulf, Lakes 
& Inland Waters District NMU, AFLŒCIO 
and 
Luedtke Engineering Company and
 Interna-tional Union of Operating Engineers, Local 150. 
Case 25ŒCDŒ301 
July 14, 2010 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS
  SCHAUMBER AND 
BECKER This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  
Luedtke Engineering Company (the Employer) filed a 
charge on December 21, 2009, 
alleging that the Seafarers 
International Union, Atlantic, Gulf, Lakes & Inland Wa-
ters District/NMU, AFLŒCIO (SIU) violated Section 

8(b)(4)(D) of the Act by enga
ging in proscribed activity 
with an object of forcing th
e Employer not to reassign 
certain work from employees represented by the SIU to 

employees represented by Local 150, International Union 
of Operating Engineers (Lo
cal 150).  The hearing was 
held January 26, 2010, before Hearing Officer Derek A. 

Johnson.  Thereafter, the Em
ployer, the SIU, and Local 
150 filed posthearing briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire re-

cord, the Board makes th
e following findings. 
I.  JURISDICTION
 The Employer, a Michigan co
rporation, with a head-
quarters in Frankfort, Michig
an, and a jobsite at Burns 
Ditch in Portage, Indiana, has been engaged in maritime 
construction and related servi
ces. During the fiscal year 
ending December 31, 2009, the Employer performed 
maritime construction services valued in excess of $1 

million in states other th
an the State of Michigan. 
The Employer and the SIU stipulated, and we find, that 
the Employer is engaged in commerce within the mean-

ing of Section 2(6) and (7) of the Act. The Employer and 
the SIU stipulated, and we find, that the SIU and Local 
150 are labor organizations within the meaning of Sec-

tion 2(5) of the Act.
1    II.  THE DISPUTE
 A.  Background and Facts of Dispute 
The Employer has been a marine dredging contractor 
since 1950.  It performs both hydraulic and mechanical 
                                                          
 1 Local 150 did not appear at the hearing and therefore did not join 
in the stipulations.  Its posthearing brief does not dispute the jurisdic-
tional facts. dredging.  In September 2009, the Army Corps of Engi-
neers contracted with the 
Employer to hydraulically 
dredge sediment in the Burns Ditch (waterway) in Lake 
Michigan to deepen
 the Small Burns Boat Harbor at 
Portage, Indiana.  The work was performed from late 
October until December 21, 2009. 
Four pieces of equipment were used for the harbor 
dredging. The actual dredging was performed by a hy-
draulic dredge, essentially a floating vacuum cleaner, 
which sucked up the sand from the harbor bottom and 

pumped it through pipes to the shoreline of the lake.  The 
three other pieces of equipment assisting the hydraulic 
dredge were a work boat, a  tugboat, and a  dredge tender 
(barge).  The hydraulic picker 
at the center of this dispute 
was welded to the dredge tender during the project.  
 The hydraulic picker is lik
e a crane with a boom that 
extends by means of a hydraulic system driven by a die-
sel engine.  During 3-day mobilization and demobiliza-

tion periods at the beginning and end of operations at 
Burns Ditch, the picker was used frequently during the 
daylight hours to assemble/disassemble the pipeline and 

to set up/break down the dr
edge.  During the 7-week 
period of continuous hydraulic dredging, the picker was 
not used every day.  When it was used, it would be for 

only 1Œ2 hours per day to assist in moving the pipeline, 
anchors, and dredge.  The two hydraulic dredge opera-
tors, as well as the field superintendent and foreman, 

operated the picker as needed, in addition to performing 
their regular duties. 
The Employer assigned all the work involved in the 
Burns Ditch hydraulic dredging project, including the 
work in dispute, to employees
 represented by the SIU.  
The Employer has assigned a
ll work associated with hy-
draulic dredging since 1991 to SIU-represented employ-
ees, pursuant to its collectiv
e-bargaining agreement with 
the SIU.  
Local 150 and the Employer 
are parties to the Great 
Lakes Floating Agreement (GLFA).
2  When the Em-
ployer performs mechanical 
dredging, as opposed to hy-
draulic dredging, it assigns a composite crew of me-
chanical dredge operators re
presented by Operating En-
gineers and tug men and deckhands represented by SIU.
3   The GLFA™s scope of the work provision was ex-
panded in 1996 to cover hydraulic dredging, and hydrau-

lic dredging job classifications were included.  After the 
Burns Ditch project began, Local 150 filed two griev-
ances in November 2009 challenging the Employer™s 
                                                          
 2 The GLFA is an agreement with 
the International Union of 10 sig-
natory local unions within their respective territorial jurisdictions. 
3 In mechanical dredging, a crane w
ith a clamshell bucket is used to 
scoop material from the bottom of the lake and place it in a scow that is 
transported by tugboat to wherever it is to be unloaded.
    SEAFARERS DISTRICT NMU 
(LUEDTKE ENGINEERING CO
.)  303
assignment of the disputed work to the SIU.  The first 
grievance claimed that the 
hydraulic picker was work 
covered under the GLFA. The second alleged that the 
Employer failed to conduct a pre-job conference. 
At the Section 10(k) hearing, the Employer and the 
SIU stipulated, among other things, that: 
 There is reasonable cause to believe that on about De-

cember 16, 2009, SIU used means proscribed under 
Section 8(b)(4)(D) of the Act when its Vice President 

Thomas Orzechowski, Jr., informed Luedtke™s Presi-
dent Kurt Luedtke that if the work in dispute ... was re-
assigned to Local 150, then SIU would weigh all of its 
legal options, which could include shutting down the 
workplace by means of a strike. 
 Local 150, although notified of the hearing, did not 
participate.  In a January 25 letter from its counsel to 

Region 25, Local 150 stated it disclaimed any interest in 
the disputed work.   
B.  Work in Dispute 
The notice of hearing described the work in dispute as 
ﬁthe operation of a hydraulic picker utilized on the Burns 
Ditch jobsite in Portage, Indiana by Luedtke Engineering 

Company.ﬂ  
C.  Contentions of the Parties 
The Employer and the SIU c
ontend that this Section 
10(k) dispute is properly before the Board for determina-
tion and that the merits of the dispute favor awarding the 
disputed work to the employees represented by the SIU.  

The Employer and the SIU ci
te the collective-bargaining 
agreements, employer preference and past practice, rela-
tive skills and training, and economy and efficiency of 
operations. 
Local 150 argues that the no
tice of hearing should be 
quashed.  Local 150 contends 
that there are not compet-
ing claims for the work in
 dispute because it affirma-
tively disclaimed the work an
d, at the hearing, the SIU 
never affirmatively claimed th
e work.  Local 150 further 
contends the evidence does 
not establish that the SIU 
made an unlawful threat agai
nst the Employer.  First, the 
stipulation by the Employer and the SIU does not estab-
lish as an uncontested fact that there was a ﬁthreatﬂ be-
cause the stipulation was not signed by Local 150.  Sec-

ond, the ﬁwishy-washyﬂ stipulation states only that the 
SIU will ﬁweigh its legal optionsﬂ and does not say the 
SIU will strike, but simply that it will consider
 a strike.  
Third, the stipulation was the product of last-minute col-
lusion between the Employer and the SIU to invoke the 
Board™s jurisdiction, but was carefully couched in lan-

guage to avoid subjecting the SIU to damage liability 
under Section 303 of the Act.  Finally, Local 150 con-
tends that any dispute over operation of the picker can be 
voluntarily adjusted under article XX of the AFLŒCIO 
constitution, as in the artic
le XX arbitration award in 
evidence where the SIU preva
iled over Local 150 in a 
previous dispute about another of the Employer™s hy-
draulic dredging projects.   
D.  Applicability of the Statute 
The Board may proceed with a determination of a dis-
pute under Section 10(k) of the Act only if there is rea-
sonable cause to believe that Section 8(b)(4)(D) has been 

violated.  This standard requ
ires finding that there is rea-
sonable cause to believe that there are competing claims 
to the disputed work among rival groups of employees 
and that a party has used proscribed means to enforce its 
claim to the work in dispute.  Additionally, the Board 

will not proceed under Section 10(k) if there is an 
agreed-upon method for voluntary adjustment of the dis-
pute.
4  For the reasons stated below, we find that these 
requirements have been met. 
1. Competing claims for work 
We find that there are comp
eting claims for the work 
in dispute.  The Employer and the SIU stipulated that 
there were competing claims. 
 Further, the operation of 
the hydraulic picker by employees represented by the 

SIU constitutes a claim to that work.  
Operating Engi-
neers Local 513 (Thomas Industrial Coatings
), 345 
NLRB 990, 992 fn. 6 (2005) (ﬁperformance of work by a 

group of employees is eviden
ce of a claim for the work 
by those employees, even abse
nt a specific claimﬂ).  The 
two grievances filed by Local 150 because the Employer 

failed to assign an employee represented by Local 150 to 
operate the picker also consti
tute a claim for the work in 
dispute.  
Plumbers District Council 16 (L & M Plumb-
ing),
 301 NLRB 1203, 1204 (1991) (union™s grievance 
alleging employer violated agreement by subcontracting 

work to employees not represented by union was, in ef-
fect, a demand for the work). 
We find that Local 150™s disclaimer of interest in the 
work was ineffective. The 
letter from Local 150™s coun-
sel purportedly disclaiming interest in the work was re-
ceived the day before the hearing, and about 1 month 

after the work was completed. ﬁAlthough it is well set-
tled that an effective renuncia
tion of work in dispute re-
solves a jurisdictional dispute, the Board will refuse to 

give effect to ‚hollow disclaimers™ interposed for the 
purpose of avoiding an authoritative decision on the mer-
its.ﬂ  
Laborers Local 81 (Kenny Construction Co.)
, 338 
NLRB 977, 978 (2003). See also 
Southwest Regional 
                                                          
 4  See, e.g., 
Electrical Workers Local 3 (Slattery Skanska, Inc.)
, 342 
NLRB 173, 174 (2004).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  304 
Council of Carpenters (Standard Drywall)
, 346 NLRB 
478, 480Œ481 (2006) (finding purported disclaimer made 
shortly before hearing and after majority of work com-
pleted was ineffective).
5 2. Use of proscribed means 
The Employer and the SIU sti
pulated that there is rea-
sonable cause to believe that
 the SIU threatened to use 
proscribed conduct.  While Local 150 did not agree to 
that stipulation, the stipulation constitutes record evi-
dence that the SIU vice president told the Employer™s 

president that it might strike if the work was reassigned.  
Local 150 did not offer any evidence to the contrary.  We 
find the stipulation sufficient to establish that such a 
statement was made. 
We further find no merit in Local 150™s arguments that 
such a statement fails to prove reasonable cause to be-
lieve that SIU threatened reso
rt to proscribed means in 
support of its claim to the work in dispute.   In 
Lancaster 
Typographical Union No. 70 (C.J.S. Lancaster)
, 325 
NLRB 449, 450Œ451 (1998), the Board rejected argu-
ments similar to those advanced by Local 150 here.  In 

that case, the respondent unio
n told the employer that if 
the work was given to the other union, it would ﬁ
take 
such action as necessary in
cluding but not limited to 
refusing to perform certain tasks. . . .
ﬂ Id. at 449Œ450. 
The competing union contended that the respondent™s 
threat was ﬁvague,ﬂ not ﬁgenuine,ﬂ and ﬁwas deliberately 

crafted in equivocal languag
e to invoke the Board™s ju-
risdiction while at the same time avoiding the need ‚to 
actually place its entire membership [sic] jobs on the 

line.™ﬂ  Id. at 450. The Board found ﬁnothing vagueﬂ 
about the respondent™s threat, which, ﬁwhile not using 
the word ﬁstrike,ﬂ clearly constitute[ed] a threat to refuse 
to perform services, conduct specifically proscribed by 
Section 8(b)(4)(D).ﬂ  Id. at 450Œ451. See also 
Operating 
Engineers
 Local 2 (PVO International)
, 209 NLRB 673, 
674Œ675 (1974) (finding reasonable cause based, in part, 
on letter from respondent™s attorney stating respondent 

ﬁcontemplated taking action
, including picketing and 
cessation of workﬂ) (emphasis added). 
                                                          
 5 Local 150 argues that the Board has given effect to even a 
posthearing disclaimer, citing 
Teamsters Local 295
 (Emery World-
wide), 332 NLRB 1140, 1142 (2000). 
Emery 
is distinguishable, how-
ever.  There, mutual posthearing disclaimers from the competing un-
ions completely resolved the jurisd
ictional dispute.  Additionally, the 
union that had filed grievances claiming the work withdrew its demand 
for arbitration of the matter.  In c
ontrast, there is no evidence that Local 
150 has withdrawn its grievances.  The pending grievances are a con-

tinuing claim to the work by Local 150 and render its disclaimer inef-

fective.  See
 Plumbers District Council 16 (L & M Plumbing)
, supra at 
1204 (finding continued pursuit of grie
vance inconsistent with asserted 
disclaimer of interest in disputed work). 
 Teamsters Local 82 (Champion Exposition),
 292 
NLRB 794 (1989), 
Sheet Metal Workers Local 38 
(Corbesco),
 295 NLRB 1069 (1989), and 
Operating En-
gineers Local 106 (E. C. Ernst),
 137 NLRB 1746 (1962), 
all cited by Local 150, are distinguishable.  In those 
cases, the Board found that allegedly threatening lan-
guage was too vague or ambiguous to establish reason-

able cause because it did not explicitly refer to specific 
unlawful conduct. Unlike those cases, the stipulation 
here explicitly states that the SIU contemplated striking 

if the work was reassigned. 
Further, even though the stipulation mentions weigh-
ing only ﬁlegal options,ﬂ the option of striking remains a 
threat to use proscribed means.  Thus, the Board has 
found that a union™s stated intent ﬁ
to exercise any and all 
legal means . . . including, if necessary, picketing, con-
certed and protected job slowdown, and striking
ﬂ was a 
threat to engage in unlawful conduct notwithstanding the 

union™s ﬁcharacterization of its
 threat as involving ‚legal 
means.™ﬂ E.g., 
Laborers Local 860 (Anthony Allega Ce-
ment Contractor),
 336 NLRB 358, 361 (2001). 
Finally, we reject Local 150™s contention that the 
stipulation was the product of collusion between the Em-
ployer and the SIU to bring the dispute before the Board. 

ﬁIn the absence of affirmativ
e evidence that 
a threat to 
take proscribed action was a sham or the product of col-
lusion, the Board will find reasonable cause to believe 

that the statute has been violated.ﬂ 
Operating Engineers 
Local 150 (R&D Thiel)
, 345 NLRB 1137, 1140 (2005). 
Local 150 failed to present 
any affirmative evidence in 
support of its claims of sham and collusion. 
3. No voluntary method for adjustment of dispute 
The Employer and the SIU s
tipulated that there is no 
agreed-upon method for voluntary adjustment of the dis-
pute.  Local 150 contends th
at the current work dispute 
can be resolved through AFLŒCIO article XX arbitration, 
as was a different dispute be
tween Local 150 and the SIU 
over work performed by the Employer in 2007. There is 

no evidence, however, that th
e Employer is bound by the 
article XX procedure.  For an agreement to constitute an 
agreed-upon method for voluntary adjustment, all parties 

to the dispute must be bound to
 that agreement.  We find, 
therefore, that there is no 
agreed-upon method for volun-
tary adjustment of the dispute.   
Based on the foregoing, we 
find that there are compet-
ing claims for the disputed wo
rk, that there 
is reasonable 
cause to believe that Section 8(b)(4)(D) has been vio-

lated, and that there is no agreed-upon method for the 
voluntary adjustment of the dispute. We thus find that the 
dispute is properly before the Board for determination, 

and, accordingly, we deny Local 150™s motion to quash 
the notice of hearing. 
 SEAFARERS DISTRICT NMU 
(LUEDTKE ENGINEERING CO
.)  305
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Wor
kers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573, 577 (1961).  
The Board has held that its determination in a jurisdic-
tional dispute is an act of judgment based on common 

sense and experience, reached by balancing the factors 
involved in a particular case.  
Machinists, Lodge 1743 
(J.A. Jones Construction)
, 135 NLRB 1402 (1962).   
The following factors are relevant in making the de-
termination of this dispute.
6  Certifications and collective-bargaining agreements 
There is no evidence of an
y Board certifications con-
cerning the employees involved in this dispute.  How-

ever, since 1991, the recognition clauses in the succes-
sive SIU contracts to whic
h the Employer was bound 
have covered the operation of ﬁland equipment engaged 

in assisting hydraulic dredges.ﬂ  
In 1996, the GLFA added language recognizing classi-
fications performing ﬁhydraulic dredging (including pipe 

assembly and/or disassembly for marine dredging).ﬂ  The 
Employer contends, however, that the disputed work is 
not covered by the GLFA.  The Employer introduced 

evidence that in 1996, after the new language was added, 
the International Union agreed with the Employer to de-
lete ﬁall clauses that have traditionally been in the SIU 

agreementﬂ and to delete the 
hydraulic dredging classifi-
cations.  The terms of the current GLFA  provide that the 
hydraulic dredging classifications are covered by that 

agreement only if the empl
oyees are not already repre-
sented by another union.  Accordingly, we find that the 
factor of collective-bargaini
ng agreements favors award-
ing the disputed work to the SIU-represented employees. 
2.  Employer preference and past practice 
The Employer™s president testified that the Employer 
has assigned SIU-represented employees to perform the 
disputed work associated with hydraulic dredging since 

1991.  Consistent with this past practice, the Employer 
assigned the disputed work at the Burns Ditch jobsite to 
SIU-represented employees and prefers to assign the 

disputed work to those empl
oyees.  Accordingly, we find 
that the factors of employer
 preference and past practice 
favor assigning the work to employees represented by the 

SIU.  3.  Relative skills and training 
The Employer™s president and field superintendent tes-
tified that SIU-represented employees have the requisite 
                                                          
 6  Local 150 presented no evidence and took no position on these 
factors.  
skills and training to perform the work in dispute. The 
president testified that SIU-represented employees are 
more skilled than the Local 150-represented employees 
because they have more experience and training in oper-

ating equipment on water.  Local 150 presented no evi-
dence regarding this factor.  Accordingly, we find that 
this factor favors an award of the work to SIU-

represented employees. 
4. Economy and efficiency of operations 
The disputed work is only a part of the hydraulic 
dredging operation. The SIU-represented employees per-
form all aspects of the hydraulic dredging. Local 150 
does not claim any of the work
 associated with the hy-
draulic dredging, except for the operation of the picker. 
Thus, at least during the 7-
week stage of continuous 
dredging operations, a Local 150-represented employee 
would operate the picker on the barge only intermittently 
and for short periods of time.  Any such Local 150-

represented employee would be idle most of the time. 
The SIU-represented employees
 can operate the picker 
for the brief periods when it is needed as well as perform 

their regular duties related to the hydraulic dredging op-
eration.  Local 150 presente
d no evidence regarding this 
factor. Accordingly, we find
 that this factor favors 
awarding the disputed work 
to the employees represented 
by the SIU. 
Conclusion 
After considering all the rele
vant factors, we conclude 
that employees represented by 
the Seafarers International 
Union, Atlantic, Gulf, Lakes & Inland Waters District/ 

NMU, AFLŒCIO are entitled to perform the work in dis-
pute.  We reach this conclusion relying on the factors of 
collective-bargaining agreem
ents, employer preference 
and past practice, relative skills and training, and econ-
omy and efficiency of operations.  In making this deter-

mination, we award the work to employees represented 
by the SIU, not to that labor organization or to its mem-
bers. 
Scope of Award 
The Employer seeks a broad award, arguing that its 
work is performed on all of 
the Great Lakes.  It expects 
that operation of the hydraulic picker will continue to be 
a source of controversy with the other Operating Engi-
neersﬂ local unions that enforce the GLFA within their 

respective territorial jurisdictions on the Great Lakes. 
The Board has customarily d
eclined to grant an are-
awide award in cases such
 as this in which the 
charged 
party
 represents the employees to whom the work is 
awarded and to whom the employer contemplates con-
tinuing to assign the work.  E.g., 
Elevator Constructors, 
Local 2 (Kone, Inc.)
,  349 NLRB at 1211Œ1212.   Ac-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  306 
cordingly, in the circumstances
 of this case we find no 
warrant for granting a broad aw
ard.  Therefore, the pre-
sent determination is limited to the particular controversy 
that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of Luedtke Engineering Company repre-
sented by the Seafarers International Union Atlantic, 
Gulf, Lakes & Inland Waters District/ NMU, AFLŒCIO 
are entitled to perform the opera
tion of a hydraulic picker 
utilized on the Burns Ditch jobsite in Portage, Indiana, 
by Luedtke Engineering Company. 
  